Citation Nr: 1720932	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran was granted a 30 percent rating for his PTSD in April 2009 and in an August 2010 rating decision, the Veteran's rating for his service-connected PTSD was increased to 50 percent.  The Veteran's appeal was previously remanded by the Board in May 2014 and January 2015 for further development.  The May 2014 remand expanded the Veteran's appeal to include entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

In February 2012, the Veteran testified at a videoconference Board hearing before the undersigned judge.  A transcript of the hearing is on record.

In May 2017, the Veteran's representative requested consideration for review of this case in the Pre-Hearing Conference Pilot Program.  The Veteran, however, has already been provided with a videoconference hearing before the Board in February 2012.  38 U.S.C.A. § 7107(b) (West 2014).  Moreover, the Des Moines RO is not a participant of the Pilot Program. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The evidence shows that the signs and symptoms of the Veteran's service-connected PTSD most nearly approximated occupational and social impairment with deficiencies in most areas since the original grant of service connection for PTSD, but they did not more nearly approximate total occupational and social impairment.

2. The Veteran's PTSD precludes him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Regarding the Veteran's PTSD claim, VA's duty to notify was satisfied by a letter sent in December 2008, prior to the initial rating decision.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his PTSD claim.  All identified and available relevant treatment records have been secured.

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Entitlement to an Increased Rating for PTSD

The Veteran seeks an initial rating higher than the 50 percent for his PTSD.  He asserts his disability is more severe than what is represented by a 50 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266. 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school (e.g., is unable to work).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

"[I]n the context of a 70[%] rating, [38 C.F.R.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis; "The . . . regulation contemplates [: (1)] initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation [; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013), however, noted the "symptom-driven nature" of the General Rating Formula, and observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107B. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The Board has considered the entire record, including the Veteran's VA clinical records.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran was provided with an initial VA PTSD examination in March 2009.  At the examination, the Veteran reported daily occurrences of flashbacks, trouble sleeping, and anxiety attacks.  The Veteran also reported that he was not too social and that he does not have a lot of trust in people.  The examiner noted that the Veteran has had suicidal thoughts, but has never made an active attempt.  He also noted that the Veteran has done very well in the area of employment, remaining in the same company for 40 years, and has had outstanding marital and family relationships, adding that his social relationships outside of family were very poor.  The Veteran was noted to be bothered by helicopters, diesel fumes, fireworks, and funerals.  The examiner added that the Veteran would think someone would be outside his window at night while he was watching TV. He also added that the Veteran experienced panic attacks once a week, where he feels like he is going to blow like a volcano.  The Veteran was noted to have poor concentration, be a poor listener and learner, and feel uncomfortable in crowds.  The examiner noted that the Veteran was moved to tears when recalling his experience in Vietnam, and had a general numb feeling.  The Veteran reported that he has lost interest in participation of activities that he used to enjoy such as reading, wood-working, and bicycling.  He has feelings of detachment and estrangement from others and is unable to have loving feelings for others.  The Veteran was noted to have an exaggerated startle response and get upset over small things.  The Veteran reported that his wife handles the money in the family because he makes too many mistakes.  The examiner opined that the Veteran was unemployable now and that his prognosis for treatment was very poor.  The examiner provided the Veteran with a GAF score of 54.  He added that the Veteran is not capable of managing his own financial affairs.  The examiner concluded that there was total occupational and social impairment due to the Veteran's PTSD signs and symptoms.  

The Veteran was given a VA review PTSD examination in July 2010.  The Veteran again reported panic attacks and nightmares that occur nightly.  He also reported that he gets angry easily and has an exaggerated startle response.  The examiner noted that the Veteran now works at a small machine shop on a part time basis.  He worked as a shuttle driver in 2009 for 4 to 5 months. He also noted that the Veteran was easily distracted and had persistent delusions of guilt.  The examiner noted that the Veteran did not have hallucinations or inappropriate behavior.  He added that the Veteran avoids stores with crowds and may get distracted while driving.  The examiner commented that the Veteran experienced significant survivor's guilt. The Veteran's remote memory was noted to be normal, while his recent memory was noted to be mildly impaired.  The Veteran reported that he carries a knife in his car, and sits with his back to a wall.  He additionally reported that he has a daily depressed mood.  The examiner assigned a GAF score of 55 and commented that the Veteran has moderate PTSD symptomatology that affects his social and occupational functioning.  He added that the Veteran's sleep has improved with medication and his exaggerated startle reaction has been reduced to bodily tenseness; however, he admitted his socialization has decreased.  Additionally, the examiner noted that the Veteran has attention and concentration deficits at work.  He also noted that the Veteran is socially isolated outside of family, but is holding a 40 year marriage together.

In January 2011, the Veteran was provided with another VA review examination for PTSD.  The Veteran again reported feelings of depression, mood swings, irritability, and weekly panic attacks.  The examiner noted that the Veteran has a good relationship with his wife, but prefers solitude and isolation.  He noted that the Veteran had no active community, veteran, or civic involvement.  The Veteran was noted to be clean and appropriately dressed, with clear and coherent speech.  The Veteran reported a fear of crowds that makes him sweat.  The examiner noted that the Veteran experiences sleep impairment.  The Veteran reported that he sleeps about 5 hours a night and wakes up from his nightmares.  He reported persistent visual hallucinations.  The Veteran also added that he always checks the doors and looks out windows.  The examiner noted that the Veteran has suicidal ideation, but does not have a plan.  The examiner also noted slight problems with his daily activities such as driving.  The examiner added that the Veteran has persistent re-experiencing of the traumatic events by distressing recollections and dreams of the events, as well as feelings as if the traumatic events were recurring.  The examiner noted persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner also noted that the Veteran was not able to handle money and pay bills.  The examiner concluded that the Veteran's prognosis is fair because he is in treatment now and has a good support system in his wife.  The examiner opined that the Veteran's PTSD symptoms do affect his efficiency and reliability at work as he forgets numbers on machine parts and often forgets things told to him 5 minutes prior.  He added that memory and concentration problems plague the Veteran.  He concluded that he is not mentally unemployable but there are some impairments as stated above that lead to functional difficulties related to employment.

In January 2014, the Veteran was seen again for a VA PTSD review examination.  The examiner noted occupational and social impairment, and assigned the Veteran a GAF score of 60.  The examiner also noted that the Veteran had recurrent distressing dreams and intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  Additionally, the Veteran was noted to have persistent negative beliefs, distorted conditions, and feelings of detachment and estrangement from others.  Also noted was irritable behavior, hypervigilance, problems with concentration, and sleep disturbance.  The Veteran was found to have the following PTSD symptoms: anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner added that the Veteran had good grooming and hygiene and that his thought processes appeared intact.  The examiner noted that the Veteran was capable of handling his financial affairs.  The examiner opined that the Veteran's PTSD symptoms are not of sufficient severity to preclude him from maintaining gainful employment at this time, adding that the Veteran may benefit from a neuropsychological assessment to rule out underlying cognitive impairment.  

In a July 2014 VA PTSD review examination, the examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The following PTSD symptoms were noted by the examiner: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner added that the Veteran's memory, the presenting concern, was actually a relative strength.  She noted that what the Veteran and his wife note in daily living most likely reflects expected sequelae of his affective state and normal aging, adding that the results do not suggest a neurocognitive disorder.  The examiner noted that the Veteran is capable of handling his financial affairs.  
The Veteran was most recently provided with a VA PTSD review examination in March 2015, where he again reported symptoms such as daily panic attacks and nightly nightmares.  He also reported easy tearfulness and mood swings, stating that he is permanently damaged and that he feels his soul is wounded.  The examiner noted that the Veteran is beginning to show deficits in cognitive abilities not associated with episodic memory.  He added that the Veteran had decent grooming and hygiene and was cognitively intact with intact gross memory capacities.  The examiner noted however, that the Veteran is unable to manage his financial affairs and his wife is his fiduciary.  The examiner opined that the Veteran has the following symptoms at a significant level: re-experiencing avoidance, hyperarousal symptoms, trauma induced nightmares, avoidance of crowds, hypervigilance, anger outbursts, exaggerated startle response, feelings of detachment, avoidance of all cues associated with his trauma, and negative alterations in mood.  He added that the Veteran has significant social impairment and has few friends.  The Veteran was also found to have cognitive deficits such as being able to complete the alphabet backwards and count backwards from 20 to 0.  The examiner concluded that the Veteran's current level of impairment is moderate, noting that the Veteran has high anxiety levels with mood liability and anger issues.  He added that the Veteran was unable to maintain his job due to safety issues and lack of attention to his job as a machinist.

Initially, the Board notes that under 38 C.F.R. § 4.130, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  Mauerhan, 16 Vet. App. At 443.  The regulation requires an evaluation of the effects of the symptoms, not a search for a set of particular symptoms.  In other words, the number and types of symptoms that a claimant has are not controlling.  If the effects on work, school, family relations, judgment, thinking, or mood are equal to those necessary for a 70 percent disability rating, then that rating would be properly assigned.  Mauerhan, 16 Vet. App. At 443. 

In this case, throughout the appeal period the Board discerns no significant difference in either the number of symptoms due to PTSD, the types of symptoms due to PTSD, or the overall impact of the Veteran's PTSD symptoms on his social and occupational abilities.  

With the foregoing in mind, and in light of the reports of the VA PTSD examinations in 2009, 2010, 2011, 2014, and 2015, the Board finds that the evidence shows that the Veteran's service-connected PTSD warrants a 70 percent disability rating from November 20, 2008.  Of particular significance is that the Veteran has had suicidal ideation, near continuous anxiety, panic attacks, hypervigilance, sleep disturbance, and an exaggerated startle response with irritability.  Also of significance is the lack of any social relationships outside of his immediate family.  

The Board is persuaded that the symptoms displayed by the Veteran establish that since service connection was granted for PTSD, it more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood and, as such, warranted a 70 percent disability rating from the effective date of November 20, 2008.

However, the Board finds that the Veteran's PTSD did not approximate the level of severity encompassed by a 100 percent schedular rating.  Overall, the Veteran has not been a persistent danger to himself or to others at any time.  The evidence clearly shows that he was not consistently disoriented as to time or place; did not engage in grossly inappropriate behavior; was not a persistent danger of hurting himself or others; and was not intermittently unable to perform activities of daily living, e.g., maintenance of personal hygiene.  Further, he did not have, nor is it contended that he had memory loss for names of close relatives, own occupation, or own name.  While the Veteran described visual hallucinations as persistent in nature in 2011, again, the evaluation of psychiatric disabilities is to be based on the effects of symptoms rather than the mere presence of symptoms.  The claimed symptom does not cause functional impairment commensurate with symptomatology associated with a total rating.  Also, he did not have other unlisted symptoms which were of such severity as to be similar to those listed for a 100 percent schedular rating at any time during the appeal period.

The Board finds that the service-connected PTSD did not cause total occupational and social impairment at any time during the appeal period.  The evidence also does not suggest that the Veteran's PTSD caused gross impairment in thought processes or communication.

Accordingly, the Board finds that with the favorable resolution of doubt in favor of the appellant, a schedular rating of no more than 70 percent is warranted from the time of the original grant of service connection.  However, the preponderance of the evidence is against the claim for a rating in excess of 70 percent for PTSD since November 20, 2008, and to this extent the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Entitlement to a TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  Specifically, the Veteran asserts that his PTSD symptoms make it difficult for him to function because he feels like a misfit and he has anxiety attacks at work.  He also contends that his concentration and memory is a challenge while at work.

As this decision grants a schedular rating of 70 percent for the Veteran's service-connected PTSD, he meets the schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16(a).  After careful consideration of the entire record, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected PTSD.

The record reveals that the Veteran last worked at a machine shop on a part-time basis until February 2012, when he was terminated.  See February 2012 letter of termination from employer.  The Veteran's previous work experience involved working as a machinist for a company for almost 40 years, where he was laid off due to a reduction in work force in December 2008.  See January 2011 VA 21-4192.  The Veteran also worked as a shuttle driver for a few months in 2009 before he obtained the part-time job at the machine shop. See July 2010 VA PTSD examination.  The Veteran has a high school education and attended vocational school for one year from April 1969 to May 1970.  See February 2012 Work History Statement. 

In the Veteran's VA PTSD examination from March 2009, the examiner noted that the Veteran had difficulty concentrating at work.  The examiner added that the Veteran was unemployable and noted total occupational and social impairment.  In the July 2010 VA PTSD examination, the examiner noted that the Veteran does not interact with his coworkers and wears headphones and earplugs while at work.  The examiner also added that the Veteran may get distracted while driving.  

The Veteran's wife submitted a written statement in September 2010 explaining that the Veteran forgets part numbers at work and has trouble concentrating.  She added that the Veteran tends to forget which operation is next while at work.  See September 2010 written statement.  

In the Veteran's January 2011 VA PTSD examination, the examiner noted that the Veteran had problems with driving, and did not drive at night.  The examiner added that the Veteran had intrusive thoughts on the job and while not mentally unemployable, had some impairments that led to functional difficulties related to employment.

In November 2011, the Veteran submitted two statements from his supervisors where he was working part-time as a machinist.  One supervisor stated that the Veteran gets lost in his thoughts and is low on production.  Another supervisor stated that the Veteran has been known to stare off into space and talk to himself.  The supervisor commented that he is concerned with the Veteran's safety while running the machinery.  See written statements from supervisors in November 2011.

In a hearing before the Board in February 2012, the Veteran reported issues at work relating to his PTSD symptoms.  Specifically, the Veteran stated that he had been reprimanded by his boss for not being productive and added that his coworkers irritate him.  The Veteran's wife reported that the Veteran's concentration driving on the road as well as his work performance was scary to her.  See February 2012 Board Hearing Transcript.

Shortly after the Board hearing, the Veteran was terminated from his part-time job at the machine shop, and submitted a statement indicating that his PTSD symptoms interfered with his job performance.  He noted that he felt like he was being watched, and he was worried about getting hurt from the machinery, which caused him to have anxiety attacks while at work.  He also added that concentration and memory was a challenge to him while at work.  See February 2012 written statement by Veteran.

In a Social Industrial Survey conducted in June 2014, the examiner concluded that in his medical opinion, the Veteran has the mental capacity to secure and sustain gainful employment.  The examiner noted that the Veteran does not have any identified thought disorder, any psychosis, suicidality, or homicidality.  He was noted to be able to recall 3/3 objects after 5 minutes, was able to spell and perform simple math.  The examiner added that although the Veteran's speech was a little circumstantial, this does not preclude him from gainful employment.  The Veteran was noted to have decent social skills, be pleasant and cooperative, and able to take instruction.  The examiner also added that the Veteran's comprehension is adequate.

In a March 2015 VA PTSD examination, the examiner noted that the Veteran was unable to maintain his job as a machinist due to safety issues and lack of attention to his job.

A Vocational Opinion was provided by the VA in May 2015.  The Vocational Rehabilitation Counselor (VRC) concluded that the Veteran's service connected disabilities are not preventing him from obtaining and maintaining employment.  The VRC reasoned that the Veteran has not worked since March 2012 and while it was noted in the file that he was terminated because of his service-connected PTSD, CAPRI stated that he was let go from this position for safety and poor productivity.  The VRC added that there is no way he can make a determination that the Veteran's PTSD or any of his other service-connected disabilities was the reason for him being terminated.  The VRC noted the Veteran's job history working as a machinist at a company for 40 years, as well as working as a shuttle driver.  The VRC opined that a driving occupation would be a suitable occupation for the Veteran, listing several driving occupations as appropriate sample jobs for the Veteran.

Based on the evidence of record, the Board finds that the Veteran has consistently reported that he is unable to work due to his PTSD related symptoms that include lack of concentration, memory, and anxiety.  Also of record are numerous statements from the Veteran's wife indicating that the Veteran's PTSD symptoms and their effect on his job performance were concerning.  Additionally, the Veteran's prior supervisors both submitted statements in November 2011 detailing the concerns with the Veteran's lack of concentration and job performance prior to his termination from their company in February 2012.  Moreover, as noted above, multiple VA examiners have noted the Veteran's PTSD symptoms and their negative effect on his employment.  The VRC in May 2015 did not link the Veteran's poor job performance to his PTSD, but the Veteran's medical record contains several VA examinations that attributed symptoms of lack of concentration to his PTSD.  Also of significance were the letters from the Veteran's former supervisors submitted in November 2011 that indicated the Veteran's lack of focus and how it was of concern in terms of job safety.  Additionally, the VRC suggested driving jobs for the Veteran, but the record is replete with concerns regarding the Veteran's driving coming from VA examiners, the Veteran, and the Veteran's wife.  

Accordingly, the Board finds that there is sufficient persuasive evidence that shows that the Veteran's PTSD prevents him from being able to continue to perform the tasks required as a machinist.  Further, the Veteran's prior work experience and education level show that the Veteran does not have additional vocational training and skills that would allow for gainful employment in alternative career fields.  Moreover, his psychological limitations due to his PTSD would make working in any setting difficult.

Therefore, given the severity of the Veteran's PTSD and the limitations caused by that disability in conjunction with his education and work history, the Board finds that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted.  As the evidence does not persuasively show that the Veteran's employment at L.T. was marginal (i.e., earned annual income did not exceed the poverty threshold for one person), the appropriate effective date is February 27, 2012, the date of his termination from L.T.

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability evaluation of 70 percent, but not higher, for PTSD is granted from November 20, 2008, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU due to PTSD is granted from February 27, 2012, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


